DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on August 30, 2022.  As directed by the amendment: claims 1, 3, 4, 6, 9, 12, 14, 15, 17, and 18 have been amended; claims 2, 5, 13, and 16 have been canceled; and new claims 20 and 21 have been added.  Thus, claims 1, 3, 4, 6-12, 14, 15, and 17-21 are presently pending in the application.

Drawings
The drawings are objected to because Fig(s). 3 illustrate several views within the same drawing; but each view should be placed in a separate figure.  See MPEP § 608.02 and 37 C.F.R. § 1.84(i).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14, 15, and 17-19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 12, lines 9-10 recite the limitation “measuring an accommodation speed within the accommodation range based on data derived from using a user input unit or a sensor module,” which renders the claim unclear.  It is unclear how measuring a speed can be accomplished via a user input unit.  The Examiner suggests amending the claim to read --determining an accommodation speed-- for clarity and to match similar limitations in amended claim 1.  For the purposes of examination, the claim will be interpreted in accordance with the suggested amendment.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 11-14, 16, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2006/0103808 to Horie (herein Horie) in view of US Pat. Pub. 2009/0225275 to Horie et al (herein Horie ‘275).
Regarding claim 1, Horie discloses a vision training device (eye improving device, Fig. 1), comprising: a housing (housing 28, Fig. 2a) having an eyepiece unit (eyepiece part 10, Fig. 1) configured to be viewed by an eye of a user (the “eyepiece part 10 is such that the user puts an eye thereon,” Para. 45); 5a display (target 12 includes an electric display, Para. 46, Fig. 1) configured to display a target image in front of a fixation axis of the user (“The target 12 has such a structure that a suitable figure visually seen from the eyepiece part 10 can be displayed,” Para. 46); a lens disposed between the eyepiece unit and the display (a lens may be placed adjacent the eyepiece part 10, Para. 45); an actuator configured to move the display along the fixation axis (“pulley 26 is driven by a motor 30 to move the target 12,” Para. 50, Fig. 2a); and 10a control unit (control device 32, Para. 51, Fig. 2a) configured to set a training range (a training range is determined between a near and a far point, Para. 54) within a movable range of the display (the movable range is by the limits of the pulley 26, Fig. 2a), control the actuator such that the display is moved within the training range (control device 32 sends movement control signals to motor 30 to move the target 12, Para. 56), set an accommodation range corresponding to a range between a near point of accommodation position (target 12 moves between a near point and a far point in the movement range, Para. 47) and a far point of accommodation position within the movable range (target 12 moves between a near point and a far point in the movement range, Para. 47), and determine an accommodation speed within the accommodation range based on data derived from a user input unit or a sensor (speed control part 50 allows a user to input a movement speed of the target 12, Para. 55).  Horie discloses setting a training speed that is based on and the same as the accommodation speed (“The speed control part 50 controls the movement speed of the target 12, both the structure in which the movement speed can be changed stepwise and the structure in which the movement speed is changed continuously are desirable,” Para. 55); but Horie does not disclose wherein the control unit is configured to determine a training speed in the training range based on the set accommodation speed.
However, Horie ‘275 teaches a vision training recovery device (1, Fig. 1) including wherein the control unit (central processing part 20, Fig. 2) is configured to determine a training speed in the training range based on the set accommodation speed (the accommodation speed is input by a trainee 2 using input device 12 as a training parameter, “a distance of the near point 4a, a distance of the far point 4b, the movement speed profile and the number of reciprocations are training parameters,” Para. 93, Fig. 2, “the trainee 2…operates the input device 12, and inputs the training parameters,” Para. 94, based on the input training parameters, the central processing part 20 then determines a separate training speed based on the training parameter and the number of training, Fig. 3, Para. 101, the training speed may be the same as the accommodation speed [for example at step S9 in Fig. 3] or may have an added delta [for example at steps S10-S13 in Fig. 3], Para. 106, Fig. 3, the sample data table in Fig. 4 includes several training entries with variable speed profiles 35 based on added deltas, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device of Horie to include separable accommodation and training speeds as taught by Horie ‘275 in order to improve “efficiency of training…by estimating the improvement state of the image formation adjustment function from a training history of each trainee and applying the most suitable training parameter to each trainee every training,” (Horie ‘275 Para. 111).
Regarding claim 3, the modified Horie discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Horie further discloses the user input unit (input device 34, Fig. 2b), wherein the control unit is configured to set the near point of accommodation position and the far point of accommodation position in response to signals from the 25user input unit (“These values [i.e. the near and far points] are inputted by the user from the input device 34,” Para. 54, Fig. 2b).
Regarding claim 11, the modified Horie discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Horie discloses wherein the display is configured such that an image size of the target image varies depending on a position of the display (“the display control part 42 performs such control that the size of the figure displayed on the target 12 is changed in proportion to the distance between the target 12 and the eyepiece part 10,” Para. 58).
Regarding claim 12, claim 12 recites essentially the same limitations as those found in claim 1.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 12.
Regarding claim 14, claim 14 recites essentially the same limitations as those found in claim 3.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 14.
Regarding claim 19, claim 19 recites essentially the same limitations as those found in claim 11.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 19.

Claims 4 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Horie and Horie ‘275, as applied to claim 1 above, and in further view of US Pat. Pub. 2018/0032103 to Eskilsson et al (herein Eskilsson).
Regarding claim 4, modified Horie discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Horie, as modified above, does not disclose the sensor configured to determine if the eye of the user transitions from an accommodated state to a non-accommodated state or transitions from the non-30accommodated state to the accommodated state, and generate accommodation state change confirmation signals, whereinPage 23 of 27Attorney Docket No. 10119606-50586336 the control unit is configured to set the near point of accommodation position and the far point of accommodation position based on the accommodation state change confirmation signals.
However, Eskilsson teaches a wearable device (100, Fig. 1) including the sensor (image sensor 140, Fig. 1) configured to determine if the eye of the user transitions from an accommodated state to a non-accommodated state or transitions from the non-30accommodated state to the accommodated state (image sensor 140 determines whether the user’s gaze is directed at the display 110, which is directly correlated to whether the user is able to focus on the image, the image appearing blurry or in focus accordingly, Para. 122), and generate accommodation state change confirmation signals (processor 150 receives data from the image sensor 140, Para. 122), whereinPage 23 of 27Attorney Docket No. 10119606-50586336 the control unit is configured to set the near point of accommodation position and the far point of accommodation position based on the accommodation state change confirmation signals (processor 150 determines the edges of the user’s focus at both a near and a far distance from the user’s eye 101, Para. 129, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the eye training device of modified Horie to include a sensor for determining accommodation positions as taught by Eskilsson in order to provide a more accurate position where the visual targets transitions to/from blurriness and clarity.
Regarding claim 15, claim 15 recites essentially the same limitations as those found in claim 4.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 15.

Claims 7, 8, 10, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Horie and Horie ‘275, as applied to claim 1 above, and in further view of US Pat. Pub. 2018/0263488 to Pamplona et al (herein Pamplona).
Regarding claim 7, the modified Horie discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Horie, as modified above, does not disclose a 20second lens disposed between the lens and the display along the fixation axis or between the lens and the eyepiece unit.
However, Pamplona teaches a variable lens device (201, Fig. 1) including a 20second lens (variable lens 211 may take the form of a Humphrey lens, as shown in Fig. 2E, Para. 69, variable lens 211 including a second lens 265 in addition to first lens 264, Fig. 2E, Para. 69) disposed between the lens and the display along the fixation axis (relative to the viewpoint of the user’s eye 217, the left end of Fig. 2E, the second lens 265 is between first lens 264 and MCD display 205, Para. 49, cf. Figs. 1 and 2E, the lenses 264, 265 movable by one or more actuators 212, Para. 51, “a right set of one or more actuators 212…actuators 212, 222 actuate movement of lenses in the VLS system,” Para. 51, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the eyepiece device of modified Horie to include a second movable lens as taught by Pamplona in order to “adjust one or more refractive attributes of the…variable lenses” (Pamplona Para. 51).
Regarding claim 8, the modified Horie discloses all the claimed limitations, as discussed above with respect to the rejection of claim 7.
Modified Horie further discloses wherein the actuator (Pamplona actuators 212, Fig. 1) is configured to move at least one of the lens and the second lens (Pamplona actuators 212 move the first lens 264 and second lens 265).
Regarding claim 10, the modified Horie discloses all the claimed limitations, as discussed above with respect to the rejection of claim 7.
Modified Horie further discloses a 30second actuator (Pamplona actuators 212 have an actuator associated with each lens of variable lens 211, Para. 51) configured to move the second lens along the fixation axis (Pamplona actuators 212 move the second lens 265, Para. 51, Figs. 1 and 2E). 
Regarding claim 18, claim 18 recites essentially the same limitations as those found in claim 7.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 18.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Horie and Horie ‘275, as applied to claim 1 above, and in further view of US Pat. Pub. 2014/0303687 to Wall et al (herein Wall).
Regarding claim 9, the modified Horie discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Horie further discloses a motor (30, Fig. 1) for moving the target (12) via pulley (26); but Horie does not explicitly disclose wherein the actuator includes one or more of a piezo actuator, a voice coil motor (VCM) actuator, and an encoder actuator.
However, Wall teaches a wearable image stabilization system (Fig. 2) including wherein the actuator includes a piezo actuator (actuator 230 may be formed as a piezoelectric actuator, Para. 65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor of Horie to be a piezoelectric motor as taught by Wall in order to facilitate small, precise, and highly controllable movements of the display.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,512,585 (herein reference claim 4) in view of US Pat. Pub. 2006/0103808 to Horie (herein Horie). 
Regarding the instant claim 1, the reference claim 4 discloses a vision training device (a device for exercising muscles in eyes), comprising: a housing (a housing) having at least one eyepiece unit configured to be viewed by an eye of a user (an ocular hole corresponding to a user's eye); a target image in front of a fixation axis of the user (a target image disposed on the line of sight); a lens disposed between the eyepiece unit and the display unit (a lens disposed on the line of sight and between the ocular hole and the target image); an actuator configured to move at least one of the display and the lens along the fixation axis (a lens driver configured to drive the lens to move forward and backward along the line of sight); and a control unit (a controller) configured to set a training range within a movable range of the display and the lens (set an exercise region that includes a region beyond at least one of a close limit and a remote limit of the emmetropia region) and to control the actuator such that at least one of the display and the lens is moved within the training range (control the lens driver to drive the lens to reciprocate in the region of the exercise region).  Reference claim 4 discloses a target image presented to the user, but does not explicitly disclose a display.
However, Horie teaches an eyesight improving device (Fig. 1) including a display configured to display (the “target 12…is preferably constructed of electric display such as, for example, a liquid crystal display, a CRT {cathode-ray tube} display, or a display using a light emitting element,” Para. 46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the eye exerciser of reference claim 4 to include an electronic display as taught by Horie in order to utilize a well-known structure to present an image to a viewer.
Regarding the instant claim 3, the modified reference claim 4 discloses all the claimed limitations, as discussed above with respect to the rejection of the instant claim 2.
The reference claim 4 further discloses a user input unit (a user input device) configured to receive a user input signal from the user (configured to receive a user's input), wherein the control unit is configured to set the near point of accommodation position and the far point of accommodation position in response to an input of the 25user input signal (the controller is configured to set at least one of the emmetropia region and the exercise region based on the user's input).
Regarding the instant claim 12, the instant claim 12 recites essentially the same limitations as those found in the instant claim 1.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on the instant claim 12.
Regarding the instant claim 14, the instant claim 14 recites essentially the same limitations as those found in the instant claim 3.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on the instant claim 14.

Allowable Subject Matter
Claims 6, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 7-12, 14, 15, 18, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785